Citation Nr: 0508889	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  98-01 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased disability rating in excess 
of 50 percent for schizophrenic disorder, paranoid type.

3.  Entitlement to an increased disability rating in excess 
of 10 percent for lumboparavertebral myositis prior to 
October 26, 1998; and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
bilateral hearing loss, an increased rating in excess of 10 
percent for lumboparavertebral myositis, and an increased 
rating in excess of 50 percent for schizophrenic disorder, 
paranoid type.  A Notice of Disagreement was received in 
January 1997.  A Statement of the Case was issued in October 
1997.  A timely appeal was received in December 1997.  In 
July 2000, the RO granted in increased rating of 20 percent 
for the veteran's service-connected lumboparavertebral 
myositis, effective October 26, 1998, but continued its 
previous denials of entitlement to service connection for 
bilateral hearing loss and increased rating in excess of 50 
percent for schizophrenic disorder, paranoid type.  

In April 2001, the Board remanded the veteran's case to the 
Appeals Management Center for further development.  
Thereafter, a Supplemental Statement of the Case was issued 
in August 2004, and the veteran's appeal was returned to the 
Board for consideration.

The Board notes that in his claim the veteran alleged 
inability to obtain or retain employment due to his service-
connected disorders.  Such allegations are sufficient to 
raise a claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) ("[o]nce a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.")  Such a 
claim has not, however, been considered by the RO or appealed 
to the Board.  Therefore, the issue of entitlement to TDIU is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran is currently diagnosed to have bilateral 
sensorineural hearing loss, but no competent evidence has 
been presented to show that the veteran's hearing impairment 
had its onset in service, or that it preexisted service and 
increased in severity during service beyond the natural 
progression. 

2.  The veteran's service-connected schizophrenic disorder, 
paranoid type, is not productive of severe impairment or 
occupation and social impairment with deficiencies in most 
areas.

3.  The veteran's service-connected lumboparavertebral 
myositis is not productive of more than moderate limitation 
of motion of the lumbar spine, forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The veteran's hearing loss was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 1137, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 3.385 (2004).

2.  The veteran's schizophrenic disorder, paranoid type, does 
not meet the criteria for assigning a disability rating in 
excess of 50 percent.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.25, 4.40, 4.45, 4.125, 4.127, 4.129, 4.130, 
Diagnostic Code 9203 (1996); 38 C.F.R. § 3.102, 3.159, 3.321, 
3.400, 4.126, 4.130, Diagnostic Codes 9203 (2004).

3.  The veteran's lumboparavertebral myositis meets the 
criteria for assigning a 20 percent disability rating, but no 
higher, as of August 1994 and thereafter.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285 through 5293 (2002 and 2003); 38 C.F.R. 
§ 3.102, 3.321, 3.400, 4.71a, Diagnostic Codes 5235 through 
5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), since codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, where, as here, that notice was not 
provided at the time of the initial AOJ decision, the 
appellant has the right to VCAA content complying notice and 
proper subsequent VA process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The veteran's claims were filed in August 1994, before the 
enactment of the VCAA.  In April 2001, the Board remanded the 
veteran's claims to the Appeals Management Center (AMC) for 
further development in compliance with the VCAA.  In May 
2002, the AMC sent notice to the veteran of what information 
VA had already received, the information VA is responsible to 
obtain, what evidence VA will make reasonable efforts to 
obtain, and how the veteran could help VA in processing his 
claims.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letter advised the veteran what 
information and evidence was needed to substantiate his 
claims.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The August 2004 Supplemental 
Statement of the Case also notified the veteran of the 
information and evidence needed to substantiate the claims. 

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claims.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  He was given 
ample time to respond to each letter.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in May 2002 was 
not given prior to the first AOJ adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and an additional Supplemental Statement of the 
Case was provided to the veteran in August 2004.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to each letter 
and he did so.  For these reasons, to decide the appeal would 
not be prejudicial error to the veteran. 

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
treatment records are in the file for August 1971 through 
December 2002.  The veteran identified private treatment 
records related to his claim for hearing loss.  Although VA 
requested the veteran submit release forms or his treatment 
records for these physicians, the veteran failed to do so.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1).  VA has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.  

Related to the veteran's service connection claim, the duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2004).  The veteran was 
provided appropriate a VA examination related to his hearing 
loss claim in December 2003.

Related to the veteran's claims for increased rating of his 
service-connected disabilities, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2004).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran VA psychiatric examinations in 
April 1995, March 1999, December 2003 and May 2004.  The 
veteran was provided VA spine and related examinations in 
April 1995, April 1999 and December 2003.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disabilities since he was last examined.  The veteran has not 
reported receiving any recent treatment, and there are no 
records suggesting an increase in his disabilities has 
occurred as compared to the prior VA examinations findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected disabilities fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  

II.  Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements; the reports of the VA 
examinations conducted in April 1995, March 1999, April 1999, 
December 2003 and May 2004; medical opinions from the 
veteran's private physicians dated in July 1994 and July 
1996; VA treatment records from August 1971 through December 
2002; and the December 2003 report of a Social and Industrial 
Field Survey.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in the case.  The Board will summarize the relevant 
evidence where appropriate.

Service Connection for Bilateral Hearing Loss

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  

The veteran claims that his hearing loss is the result of 
combat duty in Vietnam, where he was exposed to loud noises.

The veteran's service medical records show that, on his 
February 1969 induction examination, the veteran's pure tone 
thresholds, in decibels, measured by audiometer, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
15
LEFT
0
5
0
15
25

On the audiological evaluation in December 1970 for the 
veteran's separation from service, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10

10
LEFT
0
5
5

10

A review of the veteran's DD 214 shows that he served in 
Vietnam from July 1969 to July 1970.  His military 
occupational specialty (MOS) was cook.  This MOS is not 
indicative of a position in which exposure to loud noises 
would normally occur.  Nor is it a combat MOS that would 
indicate that the veteran actually engaged in combat.  Under 
decorations, medals, badges, commendations, citations and 
campaign ribbons awarded are listed the Vietnam Service 
Medal, two Overseas Bars, Vietnam Campaign Medal with 60 
Device, and the National Defense Service Medal.  None of 
these medals are indicative of combat service.  The veteran's 
service medical records are in the file, and a review of them 
does not reveal any complaints by the veteran of any injury 
or disease relating to his ears.  At the time of his 
separation examination in December 1970, the veteran did not 
indicate in his Report of Medical History any ear trouble 
during service.

VA treatment records from August 1971 to December 2002 are in 
the file.  These records show that, as early as August 1971, 
the veteran complained of tinnitus.  In January 1972, the 
veteran was diagnosed to have otitis media and tinnitus 
aurium.  In late 1977 or early 1978, the treatment records 
show that the veteran continued to complain of tinnitus and 
also dizziness, and he was diagnosed with Meniere's Disease 
in his right ear.  The first diagnosis of hearing loss is 
shown in a March 1979 audiometric examination report, which 
diagnosed the veteran to have moderate sensorineural hearing 
loss in the right ear, but showed normal hearing in the left 
ear.  Thereafter, the VA treatment records showed the veteran 
continued to complain of tinnitus, vertigo and right ear 
hearing loss.  The veteran continued to be evaluated for 
Meniere's Disease.  Hearing loss in the left ear is not shown 
in the VA treatment records until April 1993, at which time 
the veteran was diagnosed by audiometric examination to have 
normal left ear hearing up to 3 kHz with a mild to moderate 
sensorineural hearing loss from 4 kHz to 8 kHz.  

In support of his claim for service connection for bilateral 
hearing loss, the veteran submitted statements from two 
private physicians dated in July 1994 and July 1996.  The 
July 1994 statement is written on a physician's prescription 
paper and states that the veteran has perceptive loss that in 
the physician's judgment is related to acoustic trauma while 
in military service.  The July 1996 statement states that in 
July 1993 the physician examined the veteran, who was 
referred to him due to the presence of recurrent vertigo.  
The physician states that examination of the ears was within 
normal limits, but audiological evaluation demonstrated a 
bilateral moderate to severe sensorineural hearing loss with 
decreased speech discrimination in the right ear.  The 
physician stated that the veteran had been treated with 
several potent medical treatments including diuretics, 
vestibular suppressants and steroids, and he continued with 
severe episodic vertigo and bilateral hearing loss.  The 
physician stated that the veteran is severely incapacitated 
by this disease.

In December 2003, the veteran underwent VA audio and ear 
disease examinations.  The audio examination report shows 
that the veteran was diagnosed to have severe sensorineural 
hearing loss with poor speech discrimination in his right ear 
and moderately severe to severe sensorineural hearing loss 
with very poor speech discrimination in his left ear.  The 
ear disease examination report did not reveal any active ear 
disease at that time.  The examiner stated that the cause of 
the veteran's progressive hearing loss was unknown to him.  
In May 2004, an addendum to the ear disease examination 
report was submitted in which the examiner stated that he had 
reviewed the veteran's claims file, including service medical 
records, and that the veteran had two audiograms performed 
while in service that were both normal so the veteran could 
not have developed his hearing loss due to causes related to 
his service.  The examiner opined that there is no 
relationship between the veteran's present hearing loss and 
any event/injury/incident related to the veteran's military 
service.

In weighing the private physician's opinion and the VA 
examiner's opinion as to the etiology of the veteran's 
hearing loss, the Board notes that it is not bound to accept 
an opinion based on history provided by the appellant and on 
unsupported clinical evidence.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  The July 1994 private physician's 
statement does not provide any basis for the physician's 
opinion that the veteran's hearing loss is related to 
acoustic trauma incurred while he was in the military 
service.  He does not indicate that he has reviewed the 
veteran's service medical records or his VA treatment 
records.  Conversely, the VA examiner's May 2004 opinion 
specifically states that the examiner reviewed the veteran's 
claims file (which includes his VA treatment records) and the 
service medical records and clearly based his opinion on the 
lack of evidence of acoustic trauma during the veteran's 
military service.  The Board therefore finds the VA 
examiner's opinion as to the etiology of the veteran's 
bilateral hearing loss to be more probative than the private 
physician's opinion.  The Board notes that the July 1996 
private physician statement is irrelevant to this issue 
because it does not provide an opinion as to the etiology of 
the veteran's hearing loss.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

After considering the evidence and resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran's bilateral hearing loss was not incurred in or 
related to the veteran's military service.  There is no 
evidence that the veteran actually suffered from acoustic 
trauma during his military service, and the circumstances of 
his military service as shown by his DD 214 do not indicate 
that more likely than not the veteran was exposed to acoustic 
trauma while in the service.  The veteran's claim for service 
connection for bilateral hearing loss is, therefore, denied.

Increased Rating for Schizophrenia Disorder, Paranoid Type

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran was service-connected for anxiety neurosis in 
July 1973, evaluated as 20 percent disabling.  In January 
1979, the veteran was granted an increased evaluation to 50 
percent for his anxiety neurosis.  In a September 1984 rating 
decision, the veteran's psychiatric disability was 
recharacterized as schizophrenic disorder, paranoid type, 
based upon a VA examination report that showed that the 
veteran's service-connected anxiety neurosis had maturated 
into schizophrenia.  In August 1994, the veteran filed a 
claim for an increased rating for his service-connected 
schizophrenic disorder.  Since the issue in this case is 
entitlement to an increased rating, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

VA treatment records in the file include fee basis interim 
summaries for treatment of the veteran's schizophrenic 
disorder for the relevant period of July 1994 to December 
2002.  These interim summaries show that the veteran has 
continued treatment with a fee basis physician on 
approximately a monthly basis during the relevant period.  In 
the interim summaries, the veteran's fee basis physician 
relates that the veteran has suffered from symptoms such as 
auditory hallucinations (hearing voices), ideas of reference, 
paranoid ideation, isolation, suspiciousness, anger, 
intolerance of stress, inappropriate behavior, difficulty 
coping, and fear.  His fee basis physician relates that the 
veteran's multiple physical impairments, such as tinnitus, 
hearing loss and back pain, make him more explosive, 
suspicious and paranoid.  

In relation to the August 1994 claim for an increased rating, 
the veteran has been given VA psychiatric examinations in 
April 1995, March 1999, December 2003 and May 2004.  At the 
April 1995 VA examination, the veteran referred that he 
always feels that somebody might come or that somebody is in 
some way or another bothering him.  He impressed the examiner 
as being a very angry individual, very poorly tolerant to 
frustration, who does not like to be with any body in 
particular and is not only intolerant with others but also 
with his family.  In relation to his mental status, the 
examiner noted that the veteran came to the interview 
casually dressed and groomed.  He was aware of the interview 
situation, rather angry, loud spoken, but his responses were 
relevant and coherent, the content dealing with persecutory 
and referential ideas, isolation from others, avoidance of 
other people, poor frustration tolerance, poor sleep at night 
and anxiety and irritability.  His affect displayed was 
inadequate, mood was angry and anxious, memory was grossly 
preserved, intellect was average, judgment was poor, and 
insight was very poor.  He was oriented in person, place and 
time.  The veteran referred that he was followed by a fee 
basis psychiatrist, who prescribed him Valium twice daily, 
Navane and Cogentin at bedtime, that he was unemployed, 
married, and the father of three children.  The examiner's 
diagnosis was schizophrenic disorder, undifferentiated type 
with paranoid elements.  The examiner scored the veteran's 
Global Assessment of Functioning (GAF) as zero, which means 
he had inadequate information to score the veteran.

At the March 1999 VA examination, the report indicates that 
the examiner reviewed the veteran's claims folder and a 
hospital report.  The examiner's report states that the 
veteran came into the office very agitated and restless, in 
an obvious exaggerated behavior that did not correspond to 
the described behavior in the clinical records.  He did not 
respond properly to certain questions, but was able to 
clearly respond and describe other questions.  He was alert, 
oriented to person, place and time.  He used foul language to 
respond to some questions.  His mood was anxious and his 
affect was constricted.  His attention, concentration, and 
memory were fair.  He selectively answered questions.  His 
speech was clear and coherent.  He was not hallucinating, 
suicidal or homicidal.  His insight and judgment appeared to 
be poor, and he exhibited poor impulse control.  The veteran 
appeared to be non-competent to handle VA funds.  The 
examiner's diagnosis was schizophrenia, chronic, paranoid 
type.  Similar to the previous examination, the examiner was 
not able to score the veteran's GAF due to lack of 
information.  

The examiner desired to have a Social and Industrial Field 
Survey done to describe the veteran's home and community 
behavior.  The examiner noted that, when asked for his 
address, the veteran responded not knowing it and his wife 
was reluctant to give the exact home address.  The examiner 
also noted that the address provided by the veteran's wife 
was incorrect, and thus the Social and Industrial Field 
Survey was not performed.  The examiner expressed the opinion 
that the veteran, with his wife's collaboration, voluntarily 
and intentionally claimed and presented an exaggerated 
behavior and purposely provided inadequate information.

At the next VA examination given in December 2003, performed 
by the same physician who examined in the veteran in 1999, 
the veteran again presented with the same behavior as he did 
in previous examinations, and, therefore, the evaluation 
could not be properly performed.  The examiner's report 
stated that the veteran came into his office laughing at his 
wife and not responding to questions.  He talked about 
different things and looked around the room.  The examiner 
stated that the veteran's behavior, as clearly described in 
the Social and Industrial Field Study and the hospital 
medical records, did not correspond to the one exhibited 
during the C & P examinations nor reflected his usual level 
of functioning.  The examiner stated that veteran continued 
to present an uncooperative, exaggerated and inappropriate 
behavior, which was clearly voluntary with secondary gain 
intentions.  The examiner noted that the veteran was not 
psychotic nor out of contact with reality.  

The Social and Industrial Field Study referred to by the VA 
examiner was conducted earlier in December 2003.  The report 
indicates that the social worker went to the veteran's house 
without previous notification, but found the house only after 
asking many people in the neighborhood.  The social worker 
noted that the address on the field study request and on the 
computer were different than the veteran's actual address.  
The veteran was not home when the social worker visited his 
house and so was interviewed later at the social worker's 
office.  He came accompanied by his wife, dressed in clean 
sports clothes, clean and shaven.  He was cooperative during 
the interview.  The veteran complained of having insomnia, 
feeling restless and having frequent arguments with his wife.  
He also referred to having frequent pain in his back.  
Although he was encouraged to give more details about his 
condition, these were his only complaints.  In response to 
inquiries regarding his day-to-day activities, he responded 
that he helps around the house to paint, clean the yard, and 
wash the dishes.  He also referred that he converses with his 
neighbors, watches television, and goes out with his family.  
The veteran's wife was interviewed separately, and she 
referred that the veteran was always ill-humored, getting 
upset for any minor incident.  She referred that she has to 
manage the home, as he is unable to do so.  Two neighbors 
were also interviewed and described the veteran as a cordial 
person who converses with others.  One of them also referred 
that he goes out with his family and helps the mason who is 
plastering the first floor of his house.

The last VA examination given in May 2004.  At this 
examination, the veteran complained of irritability, 
insomnia, inability to concentrate, anxiety and restlessness.  
Mental status examination revealed the veteran came 
appropriately dressed with adequate hygiene, but was not 
cooperative, guarded, manipulative, and restless.  He was not 
spontaneous and did not establish eye contact with the 
examiner.  He was alert, oriented to person, place, and time, 
and in contact with reality.  His thought process was 
coherent and logical.  There was no looseness of association 
and no evidence of disorganized speech.  There was no 
evidence of delusions, hallucinations, phobias, obsessions, 
panic attacks, or suicidal ideas.  His mood was anxious, and 
his affect was constricted but appropriate. His memory was 
intact for recent, remote and immediate events.  His 
abstraction capacity was poor, and his judgment and insight 
were fair.  The examiner found no impairment of thought 
process and communication and no evidence of inappropriate 
behavior.  The veteran was found to be able to maintain basic 
activities of daily living.  The examiner diagnosed the 
veteran to have schizophrenia, paranoid type, and scored his 
Global Assessment of Functioning as 50.  The examiner opined 
that, after reviewing the claims folder and performing a 
clinical history and mental status examination, the veteran's 
schizophrenia seriously interferes in his capacity to deal 
with the stress and demands of a working environment, and 
therefore it is producing serious impairments in his social 
and occupational functioning.

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9203.  Since the filing of 
the veteran's claim for an increased rating, regulatory 
changes amended the rating criteria for evaluating 
psychiatric disorders.  See 61 Fed. Reg. 52695-52702 (October 
8, 1996).  This amendment was effective November 7, 1996.  In 
addition to modified rating criteria, the amendments provided 
that the diagnoses and classification of mental disorders be 
in accordance with DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130 (2004).

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9203 provided a 50 
percent disability rating where the psychotic disorder 
resulted in considerable impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9203 
(1996).  A 70 percent disability rating was provided where 
the symptoms of the service-connected psychotic disorder were 
less than that required for a 100 percent disability rating, 
such as to produce severe impairment of social and industrial 
adaptability.  Id.  A 100 percent evaluation was warranted 
where the evidence showed active psychotic manifestations of 
the service-connected psychotic disorder of such extent, 
severity, depth, persistence, or bizarreness as to produce 
total social and industrial inadaptability.  Id.

The amended formula replaced the general rating schedules for 
psychotic disorders, organic mental disorders, and 
psychoneurotic disorders where disability evaluations were 
assigned based on classification of the claimant's social and 
industrial impairment, due to the mental disorder, as total, 
severe, considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

The amended regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130 (2004).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id. at 443. 

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, a 50 percent disability rating 
requires a showing of:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2004).

The medical records show a Global Assessment of Functioning 
(GAF) score of 50, given at the May 2004 VA examination.  
Previous scores of zero were given because of inadequate 
information provided by the veteran due to his uncooperative 
and exaggerated behavior during the examinations.  A GAF 
score of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  

Regardless of which criteria are used to evaluate the 
veteran's claim, the Board finds that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 50 percent for his paranoid schizophrenia.  The 
only VA examination that is reliable for rating purposes is 
the May 2004 examination because of the veteran's intentional 
uncooperative, exaggerated and inappropriate behavior at the 
three previous examinations.  Although the veteran was still 
uncooperative, guarded, manipulative and restless at the May 
2004 examination, the examiner was able to obtain enough 
information from the claims file, the previous examinations 
and the December 2003 Social and Industrial Field Study to be 
able to evaluate the veteran's schizophrenic disorder.  The 
Board finds that the disability picture as set forth in the 
May 2004 VA examination more closely approximates the 50 
percent criteria for rating mental disorders.  

The Board acknowledges that the veteran's psychiatric 
treatment records indicate that the veteran's mental 
disability picture includes such symptoms as auditory 
hallucinations, aggravation and irritability, isolation, 
intolerance to stress, and unable to establish and maintain 
effective relationships, which meet criteria for a higher 
evaluation than 50 percent.  The disability picture set forth 
in the treatment records, however, is different than the 
disability picture that the VA examiners relate.  After 
reviewing the veteran's claims folder, computerized treatment 
records and any other available evidence such as the December 
2003 Social and Industrial Field Survey, the VA examiners 
concluded that the veteran's exaggerated behavior was 
voluntary and intentional with secondary gain intentions, and 
the veteran purposely failed to provide adequate information 
at the interviews.  At the March 1999 VA examination, the 
veteran and his wife intentionally provided an incorrect 
address when requested for a Social and Industrial Field 
Survey. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board finds the VA examination reports and the December 
2003 Social and Industrial Field Survey to be more probative 
of the veteran's disability picture than the veteran's 
psychiatric treatment records.  The veteran's uncooperative 
and exaggerated behavior at the VA examinations casts doubt 
on the correctness of the symptoms shown in the fee basis 
interim summaries.  The veteran has a responsibility to 
cooperate to the maximum extent possible with reasonable 
requests by VA, such as to submit to a VA examination.  See 
Holland v. Brown, 6 Vet.App. 443, 448- 49 (1994).  The 
veteran though failed to cooperate with the VA examiners 
rendering all but the last one inadequate for rating 
purposes.  The examiners found that his uncooperativeness was 
voluntary with secondary gain intentions.  The fee basis 
psychiatrist, however, has never expressed an opinion whether 
the veteran's behavior is intentional and voluntary.  

For the foregoing reasons, the preponderance of the evidence 
is against the veteran's claim and his appeal for an 
increased rating in excess of 50 percent for his service-
connected schizophrenic disorder is denied.

Increased Rating for Lumboparavertebral Myositis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran was service-connected for lumboparavertebral 
myositis in April 1973, evaluated as 10 percent disabling.  
In a September 1984 rating decision, the evaluation of the 
veteran's low back disability was reduced to zero due to the 
veteran's failure to appear for a VA examination and because 
the evidence on file did not support continuation of a 10 
percent evaluation.  In a March 1990 rating decision, the RO 
granted the veteran an increased evaluation of 10 percent for 
his low back disability effective July 1989.  In August 1994, 
the veteran filed a claim for an increased rating for his 
service-connected lumboparavertebral myositis.  In July 2000, 
the RO granted an increased rating to 20 percent effective 
October 1998.  Since the issue in this case is entitlement to 
an increased rating, the present level of the disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's lumboparavertebral myositis is evaluated under 
Diagnostic Code 5021.  Diagnostic Code 5021 is for myositis 
and dictates that disabilities rated under this code are to 
be rated on limitation of motion of the affected part.  38 
C.F.R. § 4.71(a), Diagnostic Code 5021 (2004).  Since the 
affected part is the lumbar spine, the rating criteria for 
the spine set forth in 38 C.F.R. § 4.71a are applicable.

During the pendency of the veteran's claim, VA twice revised 
the criteria for diagnosing and evaluating diseases and 
injuries of the spine set forth in 38 C.F.R. § 4.71a.  The 
first revision, effective September 23, 2002, amended the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome under Diagnostic Code 5293.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  The second revision, effective September 
26, 2003, changed the diagnostic codes for spine disorders to 
5235 through 5243.  In addition, spine disorders are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  68 Fed. Reg. 51443 (Aug. 27, 2003).

Criteria in effect prior to September 2003 provided for a 10 
percent evaluation for slight limitation of motion of the 
lumbar spine, a 20 percent evaluation for moderate limitation 
of motion of the lumbar spine, and a 40 percent evaluation 
when limitation of motion was severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  Alternative Diagnostic Codes 
that may be used to evaluation the veteran's low back 
disability include 5293 and 5295.  Diagnostic Code 5293, 
provided for a 10 percent disability rating for mild 
intervertebral disc syndrome; a 20 percent disability rating 
for moderate intervertebral disc syndrome with recurring 
attacks; a 40 percent disability rating for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief; and a 60 percent disability rating for 
symptoms analogous to pronounced intervertebral disc syndrome 
with little intermittent relief and persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to the site of the diseased 
disc.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
Diagnostic Code 5295 provided for a noncompensable rating for 
lumbosacral strain with slight subjective symptoms only, a 10 
percent evaluation for lumbosacral strain with characteristic 
pain on motion; a 20 percent evaluation for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position; and a 
40 percent evaluation for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, amended the rating criteria for 
rating intervertebral disc syndrome.  The amended regulation 
provided that preoperative or postoperative intervertebral 
disc syndrome is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Thus, intervertebral disc 
syndrome warranted a 10 percent disability rating when there 
were incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; a 20 percent rating when there were incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
rating when there were incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
were incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The revised 
schedule does not provide for an evaluation higher than 60 
percent.  

For purposes of evaluations under Diagnostic Code 5293 
(2003), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  When evaluating on 
the basis of chronic manifestations, orthopedic disabilities 
are evaluated using the rating criteria of the most 
appropriate orthopedic diagnostic code or codes; neurologic 
disabilities are evaluated separately using the rating 
criteria for the most appropriate neurologic diagnostic code 
or codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2) (2003).  

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2004).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  At that 
time, VA reiterated the September 2002 changes to Diagnostic 
Code 5293 for intervertebral disc syndrome, although re-
numbered as Diagnostic Code 5243.  The Board notes a 
technical correction was published reinserting the two notes 
to Diagnostic Code 5243 that was inadvertently omitted.  69 
Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2004).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  

The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For a 30 
percent rating, the criteria are forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height. 

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2004).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

With respect to the musculoskeletal system, the Board must 
also consider whether a disability warrants a higher 
evaluation on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2004).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2004).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2004).  

The relevant medical evidence in the file includes VA 
treatment records and VA examination reports.  Relevant VA 
treatment records from January 1994 to October 1998 show that 
the veteran presented with complaints of pain in his low back 
with radiation down his left lower extremity.  In 1991, he 
was diagnosed by magnetic resonance imaging (MRI) to have a 
herniated disc at the L4 to L5 level with posterior 
osteophytes.  In August 1994, a neurosurgery note shows the 
veteran had forward bending of 60 degrees and positive slight 
leg raise and Lasegue on the left.  An October 1994 MRI also 
showed a herniated disc at the L4 to L5 level.  The treatment 
records also show tenderness and muscle spasms at the 
thoracolumbar spine.  October 1998 x-rays showed 
straightening of the lumbar spine, suggested discogenic 
disease at the L3 to L4, L4 to L5 and L5 to S1 levels, and 
mild spondylosis.  

The veteran was provided VA examinations of his spine in 
April 1995, April 1999 and December 2003.  In December 2003, 
the veteran was also provided a VA neurological examination.  
At each of the examinations, the veteran complained of low 
back pain with radiation to the left lower extremity with 
occasional cramping and numbness.   At the April 1995 
examination, physical evaluation showed the veteran had left 
paravertebral and gluteal area tenderness, positive straight 
leg raising and Lasegue tests on the left side, deep tendon 
reflexes +2 bilaterally, and decreased L5 dermatome 
sensation.  The diagnosis was herniated nucleus pulposus, L4 
to L5 with radiculopathy.  

At the April 1999 VA examination, physical examination showed 
range of motion of the lumbar spine to be limited to 50 
degrees of flexion, 15 degrees of extension, 30 degrees of 
lateral bending to the right side, 15 degrees of lateral 
bending to the left side, and 20 degrees of rotation 
bilaterally.  There was painful motion in the last five 
degrees in each direction.  The examiner found objective 
evidence of painful motion, spasm, and weakness in the 
lumbosacral area.  There was decreased lumbar lordosis, 
positive thoracolumbar sacral spasm, and deep tendon reflexes 
of +2.  Straight leg raising and Lasegue tests were both 
negative bilaterally.  The examiner noted that lumbosacral x-
rays showed degenerative disc disease from L3 to L4, L4 to L5 
and L5 to S1, and mild spondylosis.  The diagnosis given was 
lumbar spondylosis, degenerative disc disease from L3 through 
S1, and, as per record, herniated nucleus pulposus L4 to L5.  
The examiner opined that these conditions are secondary to 
the veteran's service-connected back condition.

In April 2001 the Board remanded the veteran's appeal for new 
examinations to reconcile the various diagnoses shown in the 
medical records.  The Board specifically requested that the 
examiner indicate whether or not lumboparavertebral myositis 
is present, and, if the veteran is diagnosed to have 
degenerative disc disease and/or herniated nucleus pulposus 
of the lumbar spine, to indicate whether these disabilities 
are distinct from lumboparavertebral myositis and/or whether 
they represent a maturation of the lumboparavertebral 
myositis.  In December 2003, the veteran was provided VA 
spine and neurological examinations.  Physical examination of 
the veteran's spine showed that he had range of motion 
limited to 43 degrees of flexion, 20 degrees of extension, 18 
degrees of later bending right and left, and 25 degrees of 
rotation right and left.  He had painful motion on flexion 
from 0 to 42 degrees and on right and left rotation from 0 to 
25 degrees.  The examiner found no fatigue, no weakness or 
lack of endurance during repetitive use during the physical 
examination, but the veteran did have increased pain with 
repetitive motion.  The examiner found the veteran had 
tenderness to palpation and spasm in the lumbar paravertebral 
muscles.  There were no postural abnormalities.  Sensory 
examination revealed intact pinprick and light touch in both 
lower extremities.  Manual muscle strength was 4.5 out of 5 
at L1 to S1 myotomes bilaterally.  Deep tendon reflexes were 
+3.  Straight leg raises and Lasegue's tests were painful at 
back but negative.  The examiner stated that the veteran had 
lumbar paravertebral myositis on palpitation and degenerative 
disc disease.  The examiner stated that the degenerative disc 
disease is different than the lumbar paravertebral myositis 
found on past evaluations.  He stated that it can be seen on 
the past x-rays that the veteran has narrowing of disc spaces 
but that this is something that has presented in the past few 
years and this does not represent a maturation of the lumbar 
paravertebral myositis but a different low back condition.  
The neurological examination failed to show any objective 
sign of an active radiculopathy or neuropathy.  

The Board finds that the veteran's lumboparavertebral 
myositis should be evaluated as 20 percent disabling 
effective August 1994.  Under Diagnostic Code 5292 (2002), 
moderate limitation of motion of the lumbar spine is 
evaluated as 20 percent disabling.  The VA treatment records 
show that the veteran had forward bending limited to 60 
degrees in August 1994.  At the April 1999 VA examination, 
the veteran's range of motion was limited to 50 degrees of 
flexion, 15 degrees of extension, 30 degrees of right 
bending, 15 degrees of left bending, and 20 degrees of 
rotation bilaterally.  The Board finds this range of motion 
to more nearly approximate a moderate limitation.  It cannot, 
however, be considered severe because the veteran had at 
least 50 percent of his range of motion.  The veteran is not 
entitled to a higher rating under any other applicable 
diagnostic code because the medical evidence does not show 
that the veteran has ankylosis of the lumbar spine; severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief; or severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Under the rating criteria effective after September 26, 2003, 
the veteran is entitled to a disability rating of 20 percent, 
but no higher, because the medical evidence does not show 
that the veteran had forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  The only relevant medical 
evidence is the December 2003 VA examination.  At this 
examination, the veteran had flexion of 43 degrees, which is 
rated as 20 percent disabling under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a.  

The Board notes that, in its October 1996 rating decision, 
the RO rated the veteran's low back disability under 
Diagnostic Code 5293 (now 5243).  Although the veteran now 
has a diagnosis of degenerative disc disease, the Board 
declines evaluating the veteran's low back disability as 
intervertebral disc syndrome because the VA examiner opined 
in his December 2003 report that the degenerative disc 
disease was not a maturation of the veteran's service-
connected lumboparavertebral myositis, but is a separate and 
distinct disability. The veteran has not been service 
connected for degenerative disc disease.  The Board will 
therefore not evaluate the veteran's low back disability on 
the basis of incapacitating episodes.

The Board also notes that although the VA treatment records 
show complaints of radiation of pain to the veteran's left 
lower extremity, the December 2003 VA neurological 
examination did not find any radiculopathy or neuropathy 
present.  The Board finds, therefore, that the veteran is not 
entitled to a separate neurologic rating.  

For the foregoing reasons, the veteran's appeal is granted to 
the extent that the evaluation of his service-connected 
lumboparavertebral myositis is increased to 20 percent for 
the period of August 1994 to October 1998.  The veteran's 
appeal as to an increased evaluation in excess of 20 percent 
for lumboparavertebral myositis is denied.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an increased rating in excess of 50 percent 
for schizophrenic disorder, paranoid type, is denied.

Entitlement to an increased rating of 20 percent, but no 
higher, for lumboparavertebral myositis is granted effective 
August 1994, subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for 
lumboparavertebral myositis is denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


